Exhibit 99.1 Welcome Annual Meeting of Shareholders Houston Marriott Westchase Tuesday, July29, Today’s Agenda Yesterday Today Tomorrow Yesterday 2003-2007 Yesterday Occupancy Trend 85% 80% 2003-2007 Yesterday Occupancy Trend 85% 80% 75% 70% ‘03 ‘04 ‘05 ‘06 ‘07 Beginning Challenges 2006 & •Business needed turnaround thinking •Unfavorable occupancy & financial trends •Deferred property maintenance •On banks’ watch list Yesterday Beginning Challenges 2006 & •Litigation • distracted management focus • costly, and • strained external relationships •Company structure conflicted with public listing standards Yesterday Moving forward to increase cash flow & create shareholder value Increase occupancies Resolve costly litigation Redevelop selected properties Diversify geographic risk Increase Occupancy Program Yesterday Increase Occupancy - 401,742 sq ft of new leases 440,724 sq ft of renewal leases 842,066 sq ft of total leases 401,742 sq ft of new leases (311,004) sq ft of move outs 90,738 sq ft net gain 3% increase to 86% total occupancy 3% increase to 86% Total Occupancy 2002-2007 Yesterday Quarterly Occupancy
